                        Case 1:21-cv-10365-FDS Document 3 Filed 03/05/21 Page 1 of 2
                                                                          CLOSED,JURY,PROSE−NP,TYPE−F
                                         U.S. District Court
                              District of Columbia (Washington, DC)
                        CIVIL DOCKET FOR CASE #: 1:21−cv−00350−ABJ

AZUBUKO v. PARKING CLERK et al                                  Date Filed: 02/08/2021
Assigned to: Judge Amy Berman Jackson                           Date Terminated: 02/12/2021
Demand: $350,000,000                                            Jury Demand: Plaintiff
Cause: 28:1331 Federal Question: Other Civil Rights             Nature of Suit: 440 Civil Rights: Other
                                                                Jurisdiction: Federal Question
Plaintiff
CHUKWUMA E. AZUBUKO                                   represented by CHUKWUMA E. AZUBUKO
                                                                     P.O. Box 171121
                                                                     Boston, MA 02117
                                                                     (857) 417−2044
                                                                     PRO SE


V.
Defendant
PARKING CLERK
CITY OF BOSTON−In individual & official
capacity

Defendant
DOUGLAS WILKINS
Individual & Official Capacity

Defendant
CHRISTEN
CITY OF BOSTON EMPLOYEE − Individual &
Official Capacity

Defendant
SULTAN DURZI
Individual & Official Capacity

Defendant
SALLY A. VANDER WEELE
Individual & Official Capacity

Defendant
MASS. REGISTRAR OF MOTOR
VEHICLES
Individual & Official Capacity

Defendant
             Case 1:21-cv-10365-FDS Document 3 Filed 03/05/21 Page 2 of 2
COMMONWEALTH OF
MASSACHUSETTS


Date Filed        #        Docket Text

02/08/2021            Ï1   COMPLAINT against CHRISTEN, COMMONWEALTH OF MASSACHUSETTS,
                           SULTAN DURZI, MASS. REGISTRAR OF MOTOR VEHICLES, PARKING
                           CLERK, SALLY A. VANDER WEELE, DOUGLAS WILKINS ( Filing fee $ 402,
                           receipt number 4616105000) with Jury Demand filed by CHUKWUMA E.
                           AZUBUKO. (Attachments: # 1 Summons, # 2 Civil Cover Sheet)(zjf) (Entered:
                           02/11/2021)

02/08/2021            Ï    Summons (7) Issued as to CHRISTEN, COMMONWEALTH OF
                           MASSACHUSETTS, SULTAN DURZI, MASS. REGISTRAR OF MOTOR
                           VEHICLES, PARKING CLERK, SALLY A. VANDER WEELE, DOUGLAS
                           WILKINS. (zjf) (Entered: 02/11/2021)

02/12/2021            Ï2   ORDER TRANSFERRING PRO SE CASE to the USDC for the District of
                           Massachusetts. Pro Se party has been notified by first class mail. Transfer due by
                           3/5/2021. Signed by Judge Amy Berman Jackson on 2/12/21. (lcabj2) (Entered:
                           02/12/2021)
